DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2-3, 12-13, 17-20 and 24-25 are currently pending and are rejected.   

Response to Amendment/Arguments
The Amendment filed 2/16/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
Applicant’s arguments have been fully considered and are addressed below.
Attempts were made to contact Applicant’s representative, Dr. George E. Renzoni (at 206-695-1755) by telephone on 2/8/2022, 3/3/2022, and 3/7/2022 to discuss the Exhibit filed on 2/16/2022 (regarding the double patenting rejection over US 10,537,652 B2); however, Dr. Renzoni could not be reached. 
35 USC § 102 Rejection
The rejection of claims 2-3, 12-13, 17-20 and 24-25 under 35 USC 102(a)(2) for being anticipated by Cameron, D. R. US 10,537,652 B2 has not been overcome, even though claims 12 and 18 have been amended to require the burn wound be “caused by heat”. The rejection is based on treating corneal alkali burn, which is not caused by heat, AND treating radiation dermatitis, which inherently involves heating the skin and causing burns. The rejection is maintained on the grounds of treating radiation dermatitis. 


Double Patenting Rejection
The rejection of claims 2-3, 12-13, 17-20 and 24-25 for nonstatutory obvious double patenting over claims 1-18 of US 10,537,652 has not been overcome, even though claims 12 and 18 have been amended to require the burn wound be “caused by heat”. The rejection is based on  treating corneal alkali burn, which is not caused by heat, AND treating radiation dermatitis, which inherently involves heating the skin and causing burns. Furthermore, Applicant’s arguments that ‘652 has a different assignee are persuasive because the Application Data Sheet submitted on 5/20/2021 clearly lists viDA Therapeutics as an Assignee (p. 9). The rejection is maintained on the grounds of treating radiation dermatitis.
The provisional rejection of claims 2-3, 12-13, 17-20 and 24-25 for nonstatutory obvious double patenting over claims 1-12 and 14-21 of 16/489,117 is maintained, since the claim amendments do not overcome the rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 12-13, 17-20 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cameron, D. R. US 10,537,652 B2 (priority date: Aug. 1, 2014)  by BCcampus “7. Mechanisms of Heat Transfer” University Physics Vol. 2, pp. 1-39. Published 2016-09-15[online]. [Retrieved on 3/10/2022] Retrieved from <https://opentextbc.ca/universityphysicsv2openstax/chapter/mechanisms-of-heat-transfer/>.
Cameron teaches compounds having Formula (I), 
    PNG
    media_image1.png
    154
    224
    media_image1.png
    Greyscale
(e.g., ‘652 claim 1) and a method of treating wounds such as “intestinal lesions associated with thermal burns” (col. 25, lines 48-49) and wounds associated with radiation dermatitis (e.g., claim 18), wherein “routes of administration include topical administration, oral administration, and administration by injection” (col. 4, lines 5-7) as well as “intradermally” inter alia (col. 30, lines 19-26). Moreover, claim 14 teaches the same six species of Formula (I) disclosed by instant claims 2 and 24 and also teaches the same species to which instant claims 3 and 25 are drawn. Since the ‘652 compounds have the same formula recited by instant claims 12 and 18 (which are drawn to a method of treating a burn wound caused by heat, and to reducing/preventing the expansion of the stasis zone of a burn wound, respectively) and since the ‘652 patent both claims and discloses a method of treating burn wounds, the instant method of treating burn wounds using a compound of Formula (I) would have been obvious to a PHOSITA as outlined below:
Claims 12 and 18, drawn to a method of treating a burn wound caused by heat, such as intestinal lesions associated with thermal burns or radiation dermatitis (which inherently involves heating and burning the skin with high energy electromagnetic waves during radiation therapy1) and includes reducing/preventing stasis zone expansion of the wound per claim 18, comprising administering a formulation comprising a compound of Formula (I).
Claims 13 and 19, wherein the formulation is topically administered.
Claims 17 and 20, wherein the formulation is injected.


    PNG
    media_image2.png
    88
    695
    media_image2.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-3, 12-13, 17-20 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 10,537,652 as evidenced by BCcampus “7. Mechanisms of Heat Transfer” University Physics Vol. 2, pp. 1-39. Published 2016-09-15[online]. [Retrieved on 3/10/2022] Retrieved from <https://opentextbc.ca/universityphysicsv2openstax/chapter/mechanisms-of-heat-transfer/>.
Although the claims at issue are not identical, they are not patentably distinct from each 

    PNG
    media_image1.png
    154
    224
    media_image1.png
    Greyscale
(e.g., ‘652 claim 1) and a method of treating wounds such as “intestinal lesions associated with thermal burns” (col. 25, lines 48-49) and wounds associated with radiation dermatitis (e.g., claim 18), wherein “routes of administration include topical administration, oral administration, and administration by injection” (col. 4, lines 5-7) as well as “intradermally” inter alia (col. 30, lines 19-26). Moreover, copending claim 14 teaches the same six species of Formula (I) disclosed by instant claims 2 and 24 and also teaches the same species to which instant claims 3 and 25 are drawn. Since the patented compounds have the same formula recited by instant claims 12 and 18 (which are drawn to a method of treating a burn wound, and to reducing/preventing the expansion of the stasis zone of a burn wound, respectively) and since the ‘652 patent both claims and discloses a method of treating burn wounds, the instant method of treating burn wounds using a compound of Formula (I) would have been obvious to a PHOSITA as outlined below:
Claims 12 and 18, drawn to a method of treating a burn wound caused by heat, such as intestinal lesions associated with thermal burns or radiation dermatitis (which inherently involves heating and burning the skin with high energy electromagnetic waves during radiation therapy2), which includes reducing/prevent stasis zone expansion of the wound per claim 18, comprising administering a formulation comprising a compound of Formula (I).
Claims 13 and 19, wherein the formulation is topically administered.
Claims 17 and 20, wherein the formulation is injected.

    PNG
    media_image2.png
    88
    695
    media_image2.png
    Greyscale


Claims 2-3, 12-13, 17-20 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-21 of copending Application No. 16/489,117 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘117 application discloses a method of treating blistering and/or peeling of skin by administering a composition comprising a compound of Formula (I), 
    PNG
    media_image3.png
    153
    221
    media_image3.png
    Greyscale
 (e.g., ‘117 claims 1 and 19). According to ‘117 claim 3, the 
    PNG
    media_image4.png
    105
    693
    media_image4.png
    Greyscale

According to ‘117 claim 4, the composition is formulated for various routes of administration (e.g., oral, topical, injection, etc.)
The instant claims are drawn to a method of treating a burn wound using the same composition/formulation as ‘117. Since thermal burn wounds are well known as being characterized by blistering and/or peeling of skin, according to Official Notice, a PHOSITA 
Claims 12 and 18, drawn to a method of treating a burn wound caused by heat, which includes reducing/preventing stasis zone expansion of the wound per claim 18, comprising administering a formulation comprising a compound of Formula (I).
Claims 13 and 19, wherein the formulation is topically administered.
Claims 17 and 20, wherein the formulation is injected.
Claims 2-3 and 24-25, wherein the compound is: 

    PNG
    media_image2.png
    88
    695
    media_image2.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

Art Unit 1626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Radiation is a mechanism by which heat is transferred through electromagnetic waves. See BCcampus, e.g., pp. 2 and 16.
        2 Radiation is a mechanism by which heat is transferred through electromagnetic waves. See BCcampus, e.g., pp. 2 and 16.